— In an action to recover damages under General Business Law § 340, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Balletta, J.), dated August 7, 1985, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, the chief officer, shareholder, and founder of United States Priority Transport Corporation, brought this action on his own behalf to recover for individual damages due to an alleged conspiracy by the defendants to cause the corporation to cease operations. The complaint was properly dismissed on the ground that shareholders, officers and employees of a corporation do not have standing under General Business Law § 340 (the "Donnelly Act”) to recover for wrongs committed against the corporation (see, Lerner Stores Corp. v Parklane Hosiery Co., 86 Misc 2d 215, affd 54 AD2d 1072; Teltronics Servs. v Anaconda-Ericsson, Inc., 587 F Supp 724, affd 762 F2d 185). Here, the business allegedly interfered with was conducted by the corporation. The plaintiff failed to allege facts sufficient to show that he suffered direct personal damage as a result of the alleged conspiracy, as opposed to damages derived solely from injury to the corporate entity (see, Greenfield v Denner, 6 NY2d 867). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.